     Case 2:20-cv-09646-AB-PD Document 14 Filed 12/07/20 Page 1 of 1 Page ID #:49



1
                                                                                       JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10      BRIAN WHITAKER,                            Case No. CV 20-09646 AB (PDx)
11                      Plaintiff,
12      v.                                         ORDER DISMISSING CIVIL ACTION
13
        BRISTOL PROPERTIES, LLC, a
14      California Limited Liability Company,
        et al.,
15
                        Defendants.
16
17
             THE COURT having been advised by counsel that the above-entitled action has
18
       been settled;
19
             IT IS THEREFORE ORDERED that this action is hereby dismissed without
20
       costs and without prejudice to the right, upon good cause shown within 60 days, to re-
21
       open the action if settlement is not consummated. This Court retains full jurisdiction
22
       over this action and this Order shall not prejudice any party to this action.
23
24
25     Dated: December 7, 2020          _______________________________________
                                        ANDRÉ BIROTTE JR.
26                                      UNITED STATES DISTRICT JUDGE
27
28
                                                  1.
